Citation Nr: 0214020	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  95-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

3.  Entitlement to service connection for a chronic acquired 
respiratory disorder, claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a friend


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran's active military service from June 1990 to 
January 1992 that included service in the Southwest Asia 
theater of operations during the Persian Gulf War has been 
verified.  His final DD Form 214 reports more than three 
years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1994 from the 
Louisville, Kentucky Regional Office (RO) and in May 1997, 
from the Phoenix, Arizona, RO of the Department of Veterans 
Affairs (VA).  

The RO, in pertinent part, denied entitlement to service 
connection for multiple issues to include mitral valve 
prolapse, a respiratory disorder due to an undiagnosed 
illness, and fatigue due to an undiagnosed illness.

The veteran, his spouse and a friend presented oral testimony 
at a personal hearing at the RO in February 1996.  A copy of 
the transcript is in the claims file.

In February 1999, after addressing other issues then pending 
on appeal, the Board remanded the issues of entitlement to 
service connection for mitral valve prolapse, a respiratory 
disorder due to an undiagnosed illness, and fatigue due to an 
undiagnosed illness to the RO for further development and 
adjudicative action.  

Most recently in May 2002, the RO affirmed the determinations 
previously entered.  

The claim has been returned to the Board for further 
appellate review.



The issues of entitlement to service connection for mitral 
valve prolapse and for fatigue due to an undiagnosed illness 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf.

2.  There is no medical evidence of any currently undiagnosed 
chronic disability manifested by objective evidence of any 
signs or symptoms of cough, shortness of breath, or deep 
breathing.

3.  The veteran's service medical records contain no evidence 
of complaints of, findings of, or diagnosis of any disability 
manifested by deep breathing.  

4.  There is no medical evidence of a nexus between 
hyperventilation syndrome manifested by deep breathing, and 
an inservice injury or disease or any other incident of 
service.

5.  There is no medical evidence of any currently diagnosed 
chronic acquired respiratory disorder.


CONCLUSION OF LAW

A chronic acquired respiratory disorder was not incurred in 
or aggravated as a result of service, nor due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In the veteran's initial claim filed in May 1993 for service 
connection for multiple conditions from exposure to 
environmental hazards during military service in the Persian 
Gulf, he included persistent coughing due to exposure to 
dense black smoke from the oil well fires during the Desert 
Storm conflict.

Service medical records are negative for complaints or 
diagnosis of a respiratory condition causing coughing, or any 
evidence of a chronic acquired respiratory disorder.  

The report of medical history in connection with a 
quadrennial examination in March 1990 shows that the veteran 
denied shortness of breath or chronic cough.  He had a normal 
clinical evaluation for lungs and chest.

In an undated report of Medical History the veteran changed 
his denials to yes for shortness of breath, pain or pressure 
in chest and heart trouble.  He also changed a negative 
response to a yes for being hospitalized and reported 
hospitalization in July 1989 at Chandler Community Hospital.

In a report of Medical History for an examination in April 
1991, the veteran reported shortness of breath, pain or 
pressure in chest, palpitation or pounding heart, and heart 
trouble and denied chronic cough.  The examiner commented 
that the veteran had a history of mitral valve prolapse and 
attributed symptoms of dizziness, chest pressure and 
shortness of breath to this condition.  He had a normal 
clinical evaluation for lungs and chest.  It was a screen 
examination and the examiner noted that there were no 
problems during deployment.  

In a report of Medical History for an examination in May 
1991, the veteran reported shortness of breath and chronic 
cough in addition to other symptoms to include heart trouble.  
He had a normal clinical evaluation for lungs and chest.  


A pulmonary function test in December 1993 was reported as 
showing a moderate restrictive pattern consistent with 
congestive heart failure.  The veteran was afforded a VA 
Compensation & Pension (C&P) examination in January 1994.  
His complaints were recorded.  His lungs were clear to 
auscultation and there were no wheezing or harsh breath 
sounds.  The examiner provided an impression of shortness of 
breath and coughing since service in Saudi Arabia.  

In a July 1994 rating the RO denied service connection for 
"coughing" secondary to oil smoke exposure.  The RO 
affirmed the denial in a September 1994 rating decision.  

The veteran disagreed but was notified that his notice of 
disagreement on the conditions claimed as secondary to 
alleged oil smoke exposure in the Persian Gulf region was not 
accepted as these claims were being placed on a log pending 
new regulations.  His case would be reviewed after the 
publication of new regulations and a new decision would be 
made.  The RO rescinded the prior denial for these issues.  

In a statement submitted in March 1995 regarding other 
claims, the veteran attributed his shortness of breath to his 
mitral valve prolapse condition.

In reply to a request for the veteran's records pertaining to 
a Persian Gulf Registry Examination, additional VA outpatient 
treatment records received in October 1996 included report of 
a chest X-ray in May 1994.  The lungs were clear and 
pulmonary vascularity was normal.  There was no evidence for 
pleural effusion or pneumothorax.  The impression was a 
normal chest. 

The veteran, his spouse and a friend presented oral testimony 
at a personal hearing at the RO in February 1996.  A copy of 
the transcript is in the claims file.  The testimony was 
essentially consistent with contentions presented on appeal 
relative to the disability at issue for which service 
connection is claimed.

A chest X-ray in November 1996 showed underinflation of the 
lungs.  The lungs were equally aerated, although 
underinflated.  Masses and infiltrates were not present.  
Hilar areas were not abnormally prominent.  The impression 
was no evidence of any acute or chronic cardiopulmonary 
disease.

The veteran was seen in a VA Pulmonary Clinic in February 
1997 for a pulmonary rating examination at his request with 
regard to obtaining disability based on lung disease.  He 
reported driving a petroleum truck in service and exposure to 
oil well fires.  He denied pulmonary illness in the Gulf and 
had never been hospitalized for lung disease.  He had no 
cough and no history of hemoptysis.  His complaint was being 
short of breath.  

February 1997 clinical findings were no adventitious sounds 
heard over the chest and no abnormality on cardiac 
auscultation.  The report of a pulmonary function study in 
February 1997 concluded that it was a poor study as effort 
varied.  The interpretation was that spirometry was within 
normal limits and lung volumes were within normal limits.  
There was a mild decrease in diffusing capacity.  

The VA examiner noted that pulmonary function tests were not 
done in their entirety but the spirometry was normal.  The 
examiner further noted that a review of the chest radiogram 
showed a normal film.  The pertinent impression was that the 
veteran had no evidence of lung disease.  

In May 1997 the RO denied service connection for an 
undiagnosed illness manifested by various symptoms to include 
respiratory problems.  The veteran was notified of the 
decision and provided a supplemental statement of the case in 
May 1997.  

Although an examiner reported no respiratory disorder at that 
time, when the veteran was hospitalized in August 1997, 
crackles at the right lung base were reported, but without 
further respiratory evaluation or a diagnosis of respiratory 
disease.




In July 1998 the RO denied service connection for a 
respiratory condition as due to an undiagnosed illness.  A 
supplemental statement of the case was issued in July 1998.  

Private treatment records from Chandler Regional Hospital 
submitted by the veteran in June 1999 show that he was 
admitted in early August 1989 with complaints of episodes of 
chest pain that had started two days earlier.  One episode 
was accompanied by symptoms that included dyspnea.  On 
examination his lungs were clear. 

On VA C&P respiratory examination in January 2000, the 
veteran reported that about six months after his return in 
1992 from the Persian Gulf War, his wife noticed that he was 
breathing in an odd manner, as if he were trying to catch his 
breath.  He had not noticed this.  He then began to notice 
what he has today and that was a feeling that he could not 
get enough air constantly.  It was not related to exertion as 
he could have it lying, sitting, walking, always finding 
himself trying to take deep breaths.  He related no sleep 
disturbance and his wife had not noted evidence of sleep 
apnea.  However, his wife believed that even while the 
veteran was sleeping, he breathed more rapidly than normal.

On VA examination in January 2000 the veteran denied having a 
constant cough, wheezing, abnormal amount of sputum, weight 
loss, fever, chills or infections.  He had never smoked 
cigarettes, cigars, or a pipe.  He described additional 
symptoms that sometimes correlated with the status of his 
breathing but not always.

The VA examiner observed that the veteran did not appear 
uncomfortable after walking from the waiting room or while 
sitting during the interview.  He had no difficulty getting 
on and off the examination table.  The chest examination was 
normal.  The respiratory excursions appeared normal.  The 
diaphragms moved well by percussion and the chest was normal 
overall to percussion.  The breath sounds were intact.  There 
were no rales, rhonchi, or wheezes.  

The examiner had the veteran continue deep breathing during 
the chest examination and the symptoms previously described 
by the veteran manifested.  After stopping taking deep 
breaths, within two minutes the symptoms cleared.  The 
impression was hyperventilation syndrome.

The examiner noted that in order to be certain of the 
impression, it was important to rule out any underlying 
pulmonary disease and he requested a chest X-ray and 
pulmonary studies.

A chest X-ray in January 2000 demonstrated no evidence of 
active pulmonary infiltration or consolidation.  There were 
no significant interval chest findings observed when compared 
with the August 1997 study.  The impression was no evidence 
of active pulmonary disease.  

The interpretation of pulmonary function tests in January 
2000 was mild restrictive lung disease and mild decrease in 
diffusion capacity of carbon monoxide (DLCO).  

In February 2000, an addendum by the VA examiner noted that 
the chest X-ray was normal.  Regarding the pulmonary function 
test results, which he had discussed with the pulmonologist, 
despite the low FVC on the pulmonary function tests the TLC 
of 76 percent of normal indicated "NO" restrictive lung 
disease and the DLCO of 71 % was considered within normal 
limits.  The final impression was the same, hyperventilation 
syndrome.  


Criteria

Service connection

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(2001). 




Service connection may be granted for any disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).





Undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. § 
3.317 (2001); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (to 
be codified at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2001).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b).


For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  In any event, the RO 
provided the appellant with the criteria of the new law and 
fully considered them in connection with the issue on appeal 
when it issued its September 2001 supplemental statement of 
the case.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  
The RO also provided the veteran a statement of the case and 
supplemental statements of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  In addition, the Board 
remanded the claim in February 1999 for further development.  
The RO wrote to the veteran in February 1999 requesting 
information regarding medical providers and offering to 
assist in the obtaining of treatment records.  The RO 
assisted the veteran by providing medical examinations. 

As the Board noted earlier, the RO, in its February 1999 
letter and in the September 2001 supplemental statement of 
the case fully informed the veteran of the new law, as well 
as to submit evidence in support of his claim.  He has been 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Analysis

The veteran has claimed lung disease as due to exposure to 
driving a petroleum truck in service and exposure to oil well 
fires as due to an undiagnosed illness.  He initially claimed 
in 1993 having a persistent cough due to exposure to oil well 
fires.

Service medical records for service in the Persian Gulf are 
negative for complaints of coughing or for a respiratory 
condition that caused coughing.  In addition, in April 1991, 
on service examination, the veteran denied a chronic cough 
and had a normal clinical evaluation for lungs and chest.  
The following month, in May 1991, on service examination, he 
reported having a chronic cough.  The clinical evaluation was 
normal for lungs and chest.  

Post service on examination in January 1994 there was an 
impression of coughing since service.  However, on VA 
examination in February 1997, he had no cough, and on VA 
examination in January 2000 he denied having a constant 
cough.  This statement undercuts his earlier contentions as 
to having a cough as objective symptomatology of a 
respiratory disorder due to an undiagnosed illness, or, 
indeed, a chronic disability.   

Evidence of record shows that prior to service in the Persian 
Gulf, when the veteran was privately hospitalized in 1989 for 
episodes of chest pain of which one episode included symptoms 
of dyspnea, examination showed that his lungs were clear.  
During this hospitalization, after an echocardiogram was 
performed, mitral valve prolapse was diagnosed.  In service, 
the veteran had complaints of shortness of breath which were 
noted as symptoms of mitral valve prolapse.  In March 1995, 
he attributed the symptom of shortness of breath to his 
mitral valve prolapse condition.  He, in other words, is 
essentially attributing a respiratory symptom to a diagnosed 
disability.  Accordingly, 38 C.F.R. § 3.317 pertaining to 
compensation for disability due to undiagnosed illness in a 
Persian Gulf veteran does not apply.

The December 1993 pulmonary function test interpretation of a 
moderate restrictive pattern was stated as consistent with 
congestive heart failure.  This attributes a respiratory 
disorder to a diagnosed disability.  Accordingly, 38 C.F.R. § 
3.317 pertaining to compensation for disability due to 
undiagnosed illness in a Persian Gulf veteran does not apply.

Furthermore, although in 1993, a moderate restrictive pattern 
was shown on pulmonary function tests, on more recent testing 
in February 2000, after consultation with a pulmonologist, a 
VA examiner concluded that pulmonary function tests did not 
show restrictive lung disease.  

On VA examination in January 1994, the veteran's lungs were 
clear to auscultation and there were no findings of wheezing 
or harsh breath sounds.  The report of a May 1994 chest X-ray 
done at the time of a Persian Gulf Registry examination 
showed the lungs were clear and the impression was a normal 
chest.  


A chest X-ray in November 1996 showed no evidence of any 
acute or chronic cardiopulmonary disease.  Although crackles 
at the right lung base were noted during an August 1997 
hospitalization, there was no diagnosis of respiratory 
disease.

On VA pulmonary rating examination in February 1997, the 
veteran denied having pulmonary illness while in the Gulf and 
reported no hospitalization for lung disease.  He had no 
cough and no history of hemoptysis.  His complaint was being 
short of breath.  Pulmonary function tests showed normal 
spirometry and his chest X-ray was normal.  The impression 
was that the veteran had no evidence of lung disease.  

Most recently, on VA examination in January 2000, the veteran 
described the onset of breathing in an odd manner occurring 
approximately six months after his return in 1992 from the 
Persian Gulf War.  He found himself always trying to take 
deep breaths.  He denied having a constant cough.  The VA 
examiner ruled out any underlying pulmonary disease and 
diagnosed hyperventilation syndrome.  

The veteran's own opinions and statements asserting that he 
has a respiratory disorder related to his military service 
are not competent evidence in this case.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to diagnosis 
and/or medical causation.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).





As to the veteran's claim for a respiratory disorder 
manifested by deep breathing, the January 2000 VA examiner 
related this symptom to hyperventilation syndrome.  This 
precludes service connection for this symptom as an 
undiagnosed illness.  Furthermore, hyperventilation syndrome 
was not shown in service and there is no medical evidence of 
record linking such to service. 

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  The provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses.  Since there is, of record, 
medical evidence attributing the veteran's various symptoms 
of which the he has complained to clinically diagnosed 
conditions, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 must be denied.

Furthermore, there is no medical evidence of lung disease or 
a chronic acquired respiratory disorder which would have 
resulted from the oil smoke exposure.  Recent VA examinations 
showed no findings of a chronic acquired respiratory disorder 
or lung disease.  There is no medical evidence of a current 
disability, muchless one linked to service on any basis.  See 
Hickson, 12 Vet. App. at 253.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a respiratory 
disorder and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.

However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).




ORDER

Entitlement to service connection for a chronic acquired 
respiratory disorder, to include as due to an undiagnosed 
illness, is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted in the February 1999 Remand, the veteran's 
claim of "chronic fatigue" reasonably raises an intertwined 
issue of service connection for chronic fatigue syndrome as 
described under 38 C.F.R. § 4.88a.  The variety of symptoms 
complained of and the veteran's written argument in June 1997 
offered support for this development.  If fatigue were 
attributed to a known clinical diagnosis, the provisions of 
38 C.F.R. § 3.317 would by its terms be inapplicable.  

The Board instructed the RO to adjudicate the intertwined 
issue of service connection for chronic fatigue syndrome.  
The Board's review finds that no formal adjudication of the 
issue for service connection for chronic fatigue syndrome has 
been undertaken by the RO.  


The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  

They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9, 19.31, 20.903 and 
20.1304). 

This issue is inextricably intertwined with the previously 
prepared and certified issue of entitlement to service 
connection for fatigue due to an undiagnosed illness.  This 
is a matter which must be remanded under the recently 
published regulations.

As the claim is being remanded, additional development needed 
on the issue of entitlement to service connection for mitral 
valve prolapse also will be addressed in the remand.  

The veteran is claiming that mitral valve prolapse was 
present prior to his service during the Persian Gulf War and 
was aggravated during service.  

At the February 1996 RO hearing the veteran submitted records 
from Chandler Regional Hospital for a period of 
hospitalization in August 1989 prior to service.  These 
records contain the report of an echocardiogram with mitral 
valve prolapse shown.  

Service medical records show that in service the veteran 
sought treatment for chest pains and other symptoms 
attributed to mitral valve prolapse.  The Board notes, 
however, that on VA examination in September 1997, the final 
diagnosis was questionable mitral valve prolapse.  

When a preexisting condition is properly found, the 
presumption of aggravation found in 38 U.S.C.A. § 1153 
provides: "A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered in determining whether 
an increase is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The CAVC has held that "temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted with symptoms, has worsened."  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means the 
base line against which the Board is to measure any worsening 
of a disability is the appellant's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.)  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); see also Browder v. Brown, 5 Vet. 
App. 268, 270-271 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is remanded to the RO for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for mitral valve prolapse and 
fatigue during the period of January 2000 
to the present.  

Please obtain records from each health 
care provider the veteran identifies.  
Regardless of the veteran's response, 
please obtain all outstanding VA 
treatment records.

3.  Ask the veteran to provide 
identifying information regarding an 
employment examination(s) in 1991 or 1992 
for the U. S. Customs Service and request 
the report of examination(s) to be 
included in the claims file.    

4.  A VA examiner, Dr. Bauersfeld, at the 
VA Medical Center in Phoenix, Arizona 
ordered an echocardiogram at the time of 
a VA examination on January 11, 2000 and 
was to write an addendum after the 
results were read.  Please obtain the 
report of the requested echocardiogram in 
early 2000 and Dr. Bauersfeld's addendum.

If there is no record of an 
echocardiogram being performed, please 
schedule the veteran for one.  If the 
results of an echocardiogram in early 
2000 are available, but, Dr. Bauersfeld 
did not write an addendum, please request 
that he do so.  Please attach a copy of 
the report of a 1989 echocardiogram 
performed at Chandler Regional Hospital 
that is contained in the claims file.  
The VA examiner should determine whether 
another examination is necessary.  

If Dr. Bauersfeld is no longer available 
and there is no addendum written by him, 
please forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second 
cardiologist to review the claims file, 
the echocardiogram results and express an 
opinion.

5.  In addition, please obtain a medical 
opinion by a cardiologist as to whether 
mitral valve prolapse, if any, shown 
prior to active duty in the Persian Gulf 
War was aggravated by service in the 
Persian Gulf.  

The claims folder, including any evidence 
received pursuant to this remand, and a 
separate copy of the entire remand should 
be provided to and reviewed by the 
examiner.  The examiner should note in 
his medical report that the claims file, 
service medical records, and the remand 
were made available for review in 
conjunction with his furnishing of a 
medical opinion.

In view of the fact that during active 
service, the veteran sought medical 
treatment for chest pains and in May 1991 
an exacerbation of mitral valve prolapse 
was noted, the examiner is requested to 
express an opinion as to the following: 
(1) Whether mitral valve prolapse 
preexisted service in the Persian Gulf; 
and, if so, (2) whether the veteran's 
preexisting mitral valve prolapse 
underwent a permanent increase in 
underlying heart pathology, as opposed to 
an increase in symptomatology, during or 
as a result of his service in the Persian 
Gulf War.  As discussed above, the 
examiner should be aware of the CAVC's 
distinguishing between a temporary 
worsening of symptoms and a worsening of 
the underlying condition which lent 
itself to flare-ups and whether the 
disability remained unaffected by these 
flare-ups.

In addition, the cardiologist should also 
address whether cardiovascular 
signs/symptoms shown if not due to mitral 
valve prolapse are due to an undiagnosed 
illness.  

6.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination by an appropriate medical 
specialist to include on a fee basis if 
necessary to assess the nature and 
etiology of his complaints of fatigue. 

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The purpose of the examination is to 
determine whether the veteran has a 
chronic disability manifested by fatigue, 
and if so, whether it is due to an 
undiagnosed illness or a known diagnosis. 

The other purpose of the examination is 
to determine whether fatigue, if 
attributed to a clinical diagnosis, was 
incurred during the veteran's military 
service in general. 

Any further indicated tests or laboratory 
studies should be performed. 

The examiner is requested to perform the 
following: 

(a) Thoroughly review the claims file, 
including the service medical records, 
and address the following medical issues; 

(b) Does the veteran have chronic fatigue 
syndrome? In answering this question 
determine whether the diagnostic criteria 
for chronic fatigue syndrome, for VA 
purposes, have been met, which are as 
follows: 

(i) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; AND (ii) the 
exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; AND (iii) six 
or more of the following: (a) acute onset 
of the condition, (b) low grade fever, 
(c) nonexudative pharyngitis, (d) 
palpable or tender cervical or axillary 
lymph nodes, (e) generalized muscle aches 
or weakness, (f) fatigue lasting 24 hours 
or longer after exercise, (g) headaches 
(of a type, severity, or pattern that is 
different from headaches in the pre-
morbid state), (h) migratory joint pains, 
(i) neuropsychologic symptoms, (j) sleep 
disturbance. 

38 C.F.R. § 4.88a (2001). 

(c) If it is determined that the veteran 
does not have chronic fatigue syndrome, 
the examiner should determine whether 
there are, in fact, clinical, objective 
indicators (e.g., abnormal physical 
findings and/or abnormal laboratory 
tests) of the veteran's complaints of 
fatigue. 

(d) The examiner should then determine 
whether the veteran's fatigue is or is 
not attributable to a "known clinical 
diagnosis" to include service-connected 
PTSD; 

(e) If the veteran's fatigue is 
attributed to a known clinical diagnosis 
(other than chronic fatigue syndrome), 
the examiner should determine whether it 
is at least as likely as not that the 
disability was incurred during the 
veteran's military service. 

(f) If the veteran's fatigue cannot be 
attributed to any known clinical 
diagnosis, the examiner is to determine 
whether his fatigue is a symptom of his 
service-connected undiagnosed disability 
affecting his joints.  

(g) If it is determined that the fatigue 
is not a symptom of the veteran's service 
connected undiagnosed illness affecting 
the joints, the examiner should determine 
whether the findings concerning his 
fatigue otherwise reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(stating that objective indications of 
chronic disability "include both "signs," 
in the medical sense of objective 
evidence perceptible to an examining 
physician, and other, non- medical 
indicators that are capable of 
independent verification). 

In this regard, the examiner should 
express an opinion as to when the fatigue 
(that cannot be attributed to a known 
diagnosis) initially manifested itself 
and whether it is to be regarded as 
"chronic" (i.e., having existed for six 
months or more). 

All opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale. 

If deemed necessary or appropriate, the 
RO may schedule additional specialist 
examination(s) in order to answer the 
above questions.

7.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

9.  The RO should then adjudicate the 
issue of entitlement to service 
connection for chronic fatigue syndrome 
and readjudicate the issues of 
entitlement to service connection for 
fatigue due to an undiagnosed illness and 
for mitral valve prolapse. 


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO; 
however, the veteran is hereby advised that failure without 
good cause shown to report for a scheduled VA examination may 
result in a denial of his claims.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



